Case 0:17-cv-60533-JEM Document 224 Entered on FLSD Docket 08/20/2019 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                      CASE NO.: 17-cv-60533-MARTINEZ-OTAZO-REYES

  RODNEY SCOTT PATTERSON,
      Plaintiff,

  vs.

  AMERICAN AIRLINES, INC., a Delaware
  Corporation,

         Defendant.
                                                      /

          AMERICAN AIRLINES, INC.’S MOTION FOR LEAVE TO BRING
    ELECTRONIC EQUIPMENT TO THE AUGUST 26, 2019 EVIDENTIARY HEARING

         Defendant American Airlines, Inc. (“American”) respectfully requests that the Court enter

  an order permitting American’s counsel to bring electronic equipment into the Courthouse for use

  at the August 26, 2019 evidentiary hearing on American’s motion for sanctions.

         Counsel for American intends to conduct presentations of evidence during the evidentiary

  hearing that would rely upon or be enhanced by the use of computer technology, such as the

  presentation of video evidence or testimony. To accomplish these objectives, American’s counsel

  will require a laptop computer along with external media (such as a hard drive or USB drive),

  adapters, cables, and power cords. American understands that any items brought to the Courthouse

  are subject to examination for security purposes.

         WHEREFORE, American requests leave for its undersigned counsel to bring electronic

  equipment into the Courthouse for the August 26, 2019 hearing.
Case 0:17-cv-60533-JEM Document 224 Entered on FLSD Docket 08/20/2019 Page 2 of 3



  August 20, 2019                              Respectfully submitted,

                                               By: /s/ Michael A. Holt

                                               Michael A. Holt
                                               mholt@fisherphillips.com
                                               Florida Bar No.: 91156
                                               FISHER & PHILLIPS LLP
                                               450 East Las Olas Boulevard
                                               Suite 800
                                               Fort Lauderdale, Florida 33301
                                               Telephone: (954) 847-4709

                                               Mark W. Robertson (Pro Hac Vice)
                                               mrobertson@omm.com
                                               O’MELVENY & MYERS LLP
                                               Time Square Tower, 7 Times Square
                                               New York, New York 10036
                                               Telephone: (212) 326-2000

                                               Tristan Morales (Pro Hac Vice)
                                               tmorales@omm.com
                                               O’MELVENY & MYERS LLP
                                               1625 Eye Street, Northwest
                                               Washington, DC 20006
                                               Telephone: (202) 383-5300

                                               Attorneys for American Airlines, Inc.




                                        2
Case 0:17-cv-60533-JEM Document 224 Entered on FLSD Docket 08/20/2019 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 20th day of August, 2019, the foregoing document was

  filed with the Clerk of the Court using the CM/ECF system and a true and correct copy was served

  on the counsel or parties of record listed below.

                                                          By: /s/ Michael A. Holt
                                                                  MICHAEL A. HOLT


                                           SERVICE LIST

  William R. Amlong, Esq.                             Michael A. Holt, Esq.
  WRAmlong@TheAmlongFirm.com                          mholt@fisherphillips.com
  Karen Coolman Amlong, Esq.                          FISHER & PHILLIPS LLP
  KAmlong@TheAmlongFirm.com                           450 East Las Olas Boulevard
  AMLONG & AMLONG, P.A.                               Fort Lauderdale, Florida 33301
  500 Northeast Fourth Street                         Telephone: (954) 847-4709
  Fort Lauderdale, FL 33301                           Facsimile: (954) 525-8739
  Telephone: (954) 462-1983
  Facsimile: (954) 523-3192                           Mark W. Robertson, Esq.
                                                      mrobertson@omm.com
  Noel C. Pace, Esq.                                  (Pro Hac Vice)
  (Pro Hac Vice)                                      O’MELVENY & MYERS LLP
  noel.c.pace.esq@gmail.com                           Times Square Tower 7 Times Square
  206 N.W. 91 Street                                  New York, New York 10036
  El Portal, Florida 33150                            Telephone: (212) 326-2000
  Telephone: (305) 710-3713                           Facsimile: (212) 326-2061

  (Service via CM/ECF)                                Tristan Morales, Esq.
                                                      tmorales@omm.com
  Counsel for Plaintiff                               (Pro Hac Vice)
                                                      O’MELVENY & MYERS LLP
                                                      1625 Eye Street, Northwest
                                                      Washington, DC 20006
                                                      Telephone: (202) 383-5300
                                                      Facsimile: (202) 383-5414

                                                      (Service via CM/ECF)

                                                      Counsel for American Airlines, Inc.



                                                      3
